FILED
                             NOT FOR PUBLICATION                            JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JERRY LEE WAIDE, Jr.,                            No. 10-17518

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01522-FJM

  v.
                                                 MEMORANDUM *
GRAIG BELCOURT, Doctor, Health Care
Provider at Rynning Unit; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Jerry Lee Waide, Jr., an Arizona state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust, and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

       The district court properly dismissed Waide’s action because Waide failed to

exhaust administrative remedies prior to filing suit. See Woodford v. Ngo, 548

U.S. 81, 85, 93-95 (2006) (explaining that “proper exhaustion” is mandatory and

requires adherence to administrative procedural rules); McKinney v. Carey, 311

F.3d 1198, 1199 (9th Cir. 2002) (per curiam) (requiring exhaustion of

administrative remedies prior to filing suit).

       Waide’s remaining contentions are unpersuasive.

       All pending motions are denied.

       AFFIRMED.




                                             2                                       10-17518